Citation Nr: 0514342	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  98-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD), from 
November 17, 1997 to February 22, 1999.

3.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder from February 
23, 1999 to July 1, 2004.

4.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder effective from 
November 18, 2004 to the present.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from June 1960 to May 1972, 
including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a September 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent rating effective from November 17, 
1997, and a temporary total rating from July 6, 1998 to 
August 31, 1998. In a February 2000 rating action, 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
was denied.  It is noted that there are no contentions 
advanced concerning the temporary total rating.  The 
discussion herein reflects those periods when regular 
schedular ratings were assigned.

During the pendency of the appeal, in a January 2005 rating 
decision, the RO increased the PTSD rating to 70 percent from 
February 23, 1999, and assigned a 50 percent rating effective 
from July 1, 2004. Because the increase in evaluation does 
not represent the maximum rating available for this 
disability, the veteran's claim for an increased evaluation 
for this condition remains in appellate status. AB v. Brown, 
6 Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).

The veteran testified before a hearing officer at the RO in 
December 1998, before a Decision Review Officer in August 
2002, and before the undersigned in an April 2003 hearing. 
Transcripts of all hearings are of record.

The case was remanded in March 2000 and October 2003 for 
further development. 

The issue of entitlement to a TDIU will be addressed in the 
remand following the order section of this document.


FINDINGS OF FACT

1. All evidence and information necessary for equitable 
disposition of the issues have been obtained.

2. The veteran's current hepatitis C was not present in 
service and is not etiologically related to his service.

3. The preponderance of the evidence shows that prior to 
February 23, 1999, the veteran's PTSD was more closely 
manifested by occupational and social impairment with reduced 
reliability and productivity, with difficulty in establishing 
and maintaining effective work and social relationships.

4.  The preponderance of the evidence shows that from 
February 23, 1999 to November 17, 2004, the veteran's PTSD 
more closely approximated occupational and social impairment 
with deficiencies in most areas, with inability to maintain 
effective relationships; total disability is not shown.

5.  The preponderance of the evidence shows that effective 
November 18, 2004, the service-connected PTSD resulted in 
occupational and social impairment due to reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships; the 
occupational and social impairment did not more nearly 
approximate deficiencies in most areas with inability to 
establish and maintain effective relationships, or total 
impairment.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD, prior to February 23, 1999, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9211 (2004).

3.  The criteria for a disability evaluation in excess of 70 
percent, for PTSD, from February 23, 1999 to July 1, 2004, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.20, 4.125, 4.126, 4.130, Diagnostic Code 
(DC) 9211 (2004).

4.  The criteria for a disability evaluation of 70 percent, 
but no more, for PTSD have been met for the period from July 
1, 2004 through November 17, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.125, 4.126, 4.130, 
Diagnostic Code (DC) 9211 (2004).

5.  The criteria for a disability evaluation in excess of 50 
percent, for PTSD, from November 18, 2004 to the present, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.20, 4.125, 4.126, 4.130, Diagnostic Code 
(DC) 9211 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the veteran filed his claims prior to enactment 
of the VCAA. The RO provided the veteran with VCAA letters 
dated in January 2002 and March 2004, in compliance with the 
notice requirements of the VCAA and implementing regulations. 
Subsequently, the RO readjudicated the claims. There is no 
indication or reason to believe that the decisions on the 
issues would have been different had the claims not been 
previously adjudicated. In the Board's opinion, the RO 
properly processed the claims after complying with the notice 
requirements of the VCAA and the implementing regulations. 
Therefore, the Board is satisfied, as to the issues decided 
herein, that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record also reflects that service medical records, 
service personnel records, and all identified post-service 
records have been obtained. The case was remanded in March 
2000 to afford the veteran the opportunity to provide 
sufficient details pertinent to his alleged treatment for 
hepatitis C in California and Waco, Texas, in order that 
these records might be obtained by the RO. In a March 2000 
notification, the RO requested that the veteran provide this 
information. The case was again remanded in October 2003 for 
further development. Moreover, the veteran has been afforded 
various appropriate VA examinations pertinent to the issues 
decided herein. Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information. 
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations. Accordingly, the Board is 
satisfied that no further action is required under the VCAA 
or the implementing regulations.

Accordingly, the Board will address the merits of the claims.


II.  Factual Background

The veteran filed a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) in 
November 1997. He filed a claim of entitlement to service 
connection for hepatitis C and liver problems in April 1998, 
and to a TDIU in July 1998.

Service records reveal that the veteran was in Vietnam for 
two tours from August 1968 to August 1969 and July 1970 to 
September 1971. His military occupation specialty was that of 
general vehicle repairman. 

May 1960 enlistment examination is absent psychiatric or 
liver abnormalities. A tattoo was noted on the left arm. May 
1962 reenlistment examination shows tattoos on both arms. 
Clinical records dated in 1965 show hospitalization in 
Landstuhl, Germany for a fever of unknown origin with 
headache, stiff neck and myalgia. It was thought secondary to 
a bacterial infection. It appears to have resolved following 
treatment. On May 1972 separation examination, the examiner 
noted multiple tattoos, that the veteran had heavy drinking 
and excessive worry, and recommended liver and blood 
chemistries be evaluated. Serology shows albumin and sugar 
were negative, and RPR was non-reactive.

Post-service May 1984 VA examination associated with claims 
for back disability and malaria, noted a complete blood count 
(CBC) within normal limits.  Likewise, urine studies revealed 
no pertinent abnormal findings. 

VA Discharge Summary notes dated in September 1993 to 
December 1993 reflect treatment for alcohol detoxification 
with referral for PTSD evaluation. A September 1993 VA note 
shows a normal liver examination. Discharge diagnoses 
included AXIS I polysubstance abuse, alcohol, marijuana; 
possibly PTSD, delayed, chronic.

In April 1998, the veteran filed a claim of entitlement to 
service connection for hepatitis C and liver problems. He 
gave a history of numerous jobs after military service. He 
indicated that he was run over by a drunk driver in 
California in October 1985, and was disabled until 1989, 
after which he found it difficult to find work due to 
disabilities from the accident. From 1992 to 1997, he was 
employed as a truck driver but had continuing disability from 
the accident as well as emotional problems. He asserted total 
disability due to PTSD problems. 

April 1998 VA PTSD clinic notes reflect intellectual 
functioning in the average range generally but with 
considerable variability. Recent recall was good, and delayed 
recall fairly good. Personality assessment showed mild to 
moderate emotional distress levels. On the Beck Depression 
Inventory, a score of 22 was in the moderate range of 
depressive symptoms. He was divorced, homeless, and 
unemployed with no family or social support. He had a long 
history of drug and alcohol abuse in remission since January 
1998. 

Another April 1998 note reflected complaints of chronic 
insomnia, nocturnal panic, night sweating, increased movement 
during sleep, and a history of frequent nightmares. He 
reported episodes of anger out of proportion to the stimuli, 
chronic irritability with episodes of extreme rage, startle 
response, and increased vigilance. He endorsed chronic 
concentration problems which he rated as moderate, intense 
intrusive imagery, and physiological response to reminders. 
He was on no psychotropic medications, and had significant 
past and current use of alcohol and marijuana, and 
intravenous heroin use and amphetamine use in remission since 
January 1998. He reported malaria in Vietnam, was status post 
motor vehicle accident (MVA) in 1985, with multiple injuries, 
and was hepatitis C antibody positive. 

On mental status examination he was alert, cooperative, 
polite, with good eye contact. He appeared nervous, and had 
difficulty remaining still during the interview. Affect was 
anxious, of mild intensity, constricted, and related. Thought 
processes were goal directed, with good prosody. There were 
no aphasic errors. He denied delusions with no active 
homicidal or suicidal ideation. Diagnoses also included PTSD, 
mixed substance abuse versus dependence in remission for two 
- three months, likely dysthymic versus substance-induced 
mood disorder. hepatitis C antibody positive. April 1998 GAF 
was 45. 

On May 1998 neurology evaluation the veteran reported being 
involved in a motor vehicle accident (MVA) in 1985 in which 
he suffered intensive injuries, and was on Social Security 
disability from 1985 to 1990. He related back pain and memory 
loss since the accident in 1985, which affected his work. 
Diagnoses included mild organic brain syndrome secondary to 
trauma. Physical examination revealed the veteran was 
cooperative. Impression was right cerebral transient ischemic 
attacks occurring 4-5 times a week by history, and mild 
organic brain syndrome. 

On May 1998 VA psychiatric evaluation, the veteran related 
that he was unable to sleep for more than 2 hours a night, 
drank to deal with it, and had several suicidal attempts, the 
last one during military service in the 1970's. He had been 
married and divorced twice, and lived alone. He left his last 
job driving a truck in 1997 because medical problems 
precluded his ability to get insurance. He denied having 
anything to drink since January of that year, and denied drug 
use in three years, but reported that heroin was his drug of 
choice. He reported being depressed and lonely, and denied 
suicidal ideation, but had considerable anhedonia.

On mental status examination he was casually groomed and 
conversed readily. There was no anxiety or dysphoria, and 
behavior and speech were within normal limits. Mood was 
euthymic and affect appropriate. Thought processes were 
logical and tight, with no loosening of associations or 
confusion, and no hallucinations or delusions. He was 
oriented in all spheres, and insight and judgment were 
adequate. Diagnosis was memory loss, not found. 

In July 1998 VA psychiatric examination conducted with C-File 
review by the examiner, he reported depression, inability to 
handle crowds, and nightmares 10 - 12 times a week about 
Germany and Vietnam, intrusive thoughts, being easily 
startled by loud noises that sometimes trigger panic attacks. 
He had difficulty in crowds, did not watch war movies, and 
was prone to go into rages around Vietnamese. He did not like 
guns around and had lost his license as a truck driver 
secondary to a DWI. Prior to hospitalization he spent his 
time alone mostly drinking, but denied used of drugs or 
alcohol since January 1998. 

Mental status examination found him to be casually groomed 
and conversed readily with the examiner. He wore sunglasses 
throughout the examination and displayed some anxiety. Speech 
was within normal limits although dysfluent occasionally, and 
predominant mood was one of some anxiety and depression. 
Affect was appropriate to content. Thought processes and 
associations were logical with no loosening of associations 
or confusion. He was oriented in all spheres, and insight and 
judgment were adequate, with no gross impairment in memory. 
He denied current suicidal or homicidal ideation. The 
examiner opined that the veteran was not in need of 
psychiatric hospitalization at the time of the examination 
Impression was PTSD, chronic, with AXIS V Global assessment 
of Functioning (GAF) at 55. 

July 6, 1998 to August 14, 1998 VA hospitalization summary 
show admission for PTSD treatment program during which a 
hepatitis C test that was positive. Mental status examination 
showed no motor or speech abnormalities. Affect was 
constricted, depressed. Thought processes were without formal 
thought disorder, and he denied hallucinations or 
suicidality. The examiner noted that the veteran had PTSD 
that was chronic and severe in nature, requiring long-term 
follow-up care throughout his life span. Diagnosis included 
AXIS I, PTSD, history of mixed substance abuse, mood 
disorder, not otherwise specified; AXIS II, hepatitis C; AXIS 
V Global assessment of Functioning was noted at 45.

In a September 1998 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent rating from 
November 17, 1997, 100 percent for the period of 
hospitalization from July 6, 1998 to August 1998, and 50 
percent from September 1, 1998. The RO denied service 
connection for hepatitis C and liver problems on the basis 
that the service medical records show no findings of 
hepatitis C, and there was no evidence of record to show that 
the conditions were incurred in service.

In a December 1998 hearing before a hearing officer at the 
RO, the veteran testified to flashbacks, medication to sleep, 
and individual counseling sessions. He endorsed nightmares, 
interrupted sleep, panic attacks most of the time which last 
for one to two hours. He reported having a relationship with 
one of his children. He lived in the woods in a rural area, 
and preferred being away from people. He reported that he 
stopped working as a truck driver around 1996 because he got 
a DWI, and had not been able to look for work since. He 
reported feelings of sadness, loneliness, sometimes anger, 
intrusive thoughts, and he did not like Vietnamese people. 

As regards hepatitis C, he testified that during his first 
tour in Vietnam from 1968 to 1969, he was hospitalized about 
7 to 10 days in a hospital in Cam Ranh Bay for headaches and 
dizziness, and was told he had hepatitis. He was also 
hospitalized in Germany, with symptoms of headaches, fever, 
and was told he had a fever of unknown origin, and had 
continued fevers since discharge. He indicated that sometime 
in 1973, within a year of his 1972 discharge, he tried to 
donate blood at the United Way in Dubuque, Iowa, and was told 
that he had hepatitis C. He reported treatment at VA in 
California and Waco, Texas. He also testified to heroin and 
cocaine use after service, and that he always used clean 
equipment, with last heroin use in 1994 or 1995.

July 1998 to March 2000 VA outpatient treatment records show 
follow-up for PTSD and various conditions including hepatitis 
C. He indicated that after his release from the PTSD program 
in August 1998, he had increased communication with estranged 
family members and that he was trying to manage his symptoms. 

A February 1999 Mental Status and Evaluation of Adaptive 
Functioning report by a private psychologist conducted for 
SSA disability purposes reflects that grooming and hygiene 
were good and dress appropriate. He wore sunglasses during 
the interview reportedly for vision problems. He appeared 
guarded at the onset, but was generally pleasant and 
cooperative throughout the session. 

He reported PTSD symptoms which intensified after military 
service, and past use of marijuana, cocaine, and alcohol, 
moving from job to job. Since completing inpatient treatment 
for alcohol dependence in March 1998, he has relapsed once. 
He attended Alcoholics Anonymous sporadically as he continued 
to feel uncomfortable with the numbers of people at the 
meetings. He endorsed concurrent depressive symptoms, though 
less pronounced, decreased energy, anhedonia, depressed mood, 
decreased concentration, and suicidal ideation, and that the 
depressive symptoms have been complicated by his debilitating 
medical condition, particularly chronic pain and lethargy 
associated with his heart condition. Triggers included people 
of Asian descent, heavy rain, and helicopter and airplane 
sounds. 

On mental status examination he was alert and oriented in all 
three spheres, and demonstrated good contact with reality. 
Immediate memory was without problems as was recall of 3 
objects. He was able to count backwards from twenty without 
problems, and to do some serial three's but with great effort 
and multiple errors. There were no speech or language 
problems. Social functioning appeared to be significantly 
impaired, and he had not participated in group therapy 
outpatient treatments which the examiner noted were an 
important component of aftercare from inpatient PTSD 
treatment, but maintained a good relationship with his 
physician. He had recently managed to forge a relationship 
with two of his children, was compliant with medicine, but 
was unable to do shopping by himself due to increased 
anxiety. His gait was slow and he ambulated with a cane. 

The psychologist observed that the veteran's attention was 
grossly intact as evidenced in mental status screening, and 
although his concentration was more impaired he managed the 
pace of the interview despite his deficits. His adaptive 
functioning was not entirely consistent with his estimated 
level of intellectual functioning despite his long military 
career and relatively extensive work history, and past heavy 
alcohol use and chronic anxiety disorder contributed to 
significant functional impairment. It was noted that despite 
available resources through VA and other state organizations, 
the veteran reportedly remained homeless for three years, 
suffering hunger and physical attack, and had only recently 
begun to get back on his feet, and continued to experience 
debilitating symptoms of PTSD. Diagnosis was Axis I PTSD 
chronic, with depressed mood, alcohol dependence with early 
partial remission. GAF was noted as 42, with highest in the 
past year at 50. Prognosis was that PTSD symptomatology 
appeared to be in the severe range, and his condition was not 
likely to improve considerably, particularly given his 
unwillingness or inability to tolerate other 
psychotherapeutic forms of outpatient treatment. His other 
medical problems were noted as a likely factor in considering 
his prognosis.

VA PTSD notes from March 1999 through December 1999 reflect 
enrollment in the intensive outpatient program (IOP), 
reported conflict with his children, and continuing 
treatment. A May 1999 determination from SSA reflects an 
award of benefits effective from February 1, 1998, on the 
basis of a primary diagnosis of PTSD and a secondary 
diagnosis of Hepatitis C. Co-morbidities were listed to be 
alcoholism, asthma, bronchitis, and emphysema.

In a February 2000 rating decision, the RO denied entitlement 
to a TDIU on the basis that the veteran was unemployable due 
to non service-connected disabilities, and his service-
connected PTSD did not meet the schedular requirement for a 
higher evaluation and was not exceptional for extraschedular 
consideration. The case was remanded in March 2000 for 
further development. 

In a February 2002 statement the veteran notified VA that he 
had been visiting his children in Arizona from July 2000 to 
about May 2001. He asserted that SSA had awarded him benefits 
at 100 percent, and VA should do the same. He related that 
his PTSD was worse, that he sought treatment in Arizona, but 
returned to the Arkansas VAMC since it was his "safe 
haven." 

On March 2002 VA examination, the examiner noted review of 
the claims file and the March 2000 REMAND. The veteran 
reported nightmares, hatred of Vietnamese, being startled by 
loud noises and gunshots in particular, avoidance of crowds 
and that he lived alone and spent his time playing solitaire 
and visiting a Vietnam veteran friend.

Mental status examination revealed he was casually dressed 
and groomed and walked with a cane. He was unshaven and wore 
sunglasses throughout the examination. Eye contact was 
minimal and he displayed considerable anxiety and dysphoria. 
Speech was within normal limits with regard to rate and 
rhythm, and predominant moods were ones of anxiety and 
depression. Affect was appropriate to content. Thought 
processes and associations were logical and tight with no 
loosening of associations or confusion. No gross impairment 
of memory was observed, and he was oriented in all spheres. 
He had no hallucinations, delusions; insight was limited and 
judgment adequate. He reported suicidal ideation by history, 
and homicidal ideation but denied intent. Diagnosis was PTSD, 
with a GAF of 45. The examiner concluded that the veteran 
displayed severe impairment in social and vocational 
adaptability as a direct consequence of the psychiatric 
disorder as diagnosed above, and a GAF rating of 45 suggested 
serious symptoms with serious impairment in social and 
occupational functioning. 

In an August 2002 hearing at the RO before a DRO, he 
testified that he was diagnosed with hepatitis in Cam Ranh 
Bay army hospital in Vietnam. He indicated finding out that 
the hepatitis in service had evolved to hepatitis C while 
trying to donate blood in the mid 1980's in Texas. He 
reported being told he had hepatitis C prior to the 1985 MVA 
when he received blood transfusions. He related his struggle 
with alcoholism, homicidal and suicidal tendencies, panic 
attacks and anxiety, short-term memory loss, and that he did 
not feel he could hold a job because of his anger and 
concentration from which he had lost many jobs. 

In April 2003 testimony before the undersigned, he testified 
that after a MVA in October 1985, his blood was examined for 
transfusion and a nurse told him he had hepatitis C. He 
related donating blood several times in military service 
without incident. On specific questioning he testified that 
when he was homeless after 1985 and could not work he sold 
plasma a few times, and after the second or third time he was 
notified that he could not donate blood again because he had 
hepatitis C. (April 25, 2003 Tr. at p.4). He also testified 
to the severity of his PTSD symptoms and to continued 
treatment at VA.

Pursuant to the Board's October 2003 remand, RO requests for 
additional NPRC search for clinical records pertinent to 
treatment for hepatitis in Cam Ranh Bay and Landstuhl 
hospital, Germany as asserted, for hepatitis C, produced no 
additional records.

In June 2004, the veteran underwent coronary artery bypass 
graft (CABG) with left internal mammary artery (LIMA) graft. 
He was noted as having cholelithiasis, hypertension, elevated 
lipids and chronic obstructive pulmonary disease (COPD). On 
July 2004 post-CABG respiratory therapy assessment, he 
reported that his leisure activities prior to CABG surgery 
were hunting, fishing, and different types of board games. He 
stated that he was active in these prior to admission. No 
cognitive deficits were noted, and he scored 30/30 on the 
mini-mental state examination (MMSE). Affect was appropriate 
and mood within normal limits. He reported that he was 
divorced and lived alone, and that his brother out of state 
was supportive. He expressed interest in going to the craft 
shop and participating in group activities, and was 
cooperative and interacted appropriately with staff and 
peers.

On July 2004 Social Work Survey (SWS) update, last 
hospitalization was noted as 1998 for detoxification and the 
PTSD program. It was noted that the veteran had no support 
system except the Mental Health Clinic to help him 
develop/sustain mental health and sobriety skills, and group 
participation was recommended. 

A September 2004 MHC Medication Management note reflected 
feelings of depression since CABG surgery. He related that he 
had a few friends with whom he socialized once a week. Mental 
status showed grooming was adequate, he had good eye contact 
and was cooperative. He related being mad at VA. Range was 
noted as full and congruent. He had mild anxiety and worry 
about medical issues. Insight and judgment were intact, 
thought process logical, coherent, and goal-directed with no 
looseness of associations, no suicidal or homicidal ideation, 
and cognitively alert. Assessment was that the veteran was 
calm and cooperative discussing his recent quadruple bypass 
and increased depression. He continued to drink daily, did 
not wish to attend AA or NA or other meetings, and was aware 
of the consequences of his choices. He continued to smoke as 
well. Diagnosis was AXIS I PTSD, mixed substance abuse v. 
dependence, likely dysthymic disorder vs. substance-induced 
mood disorder. Axis V GAF was noted as 51. Last GAF was noted 
as 55 in January 2004.

On November 2004 VA examination, he was casually groomed and 
conversed readily with the examiner. It was noted that the 
veteran gave no reason to doubt the information he provided 
although he was sometimes vague. No significant anxiety was 
noted and some dysphoria was noted. Speech was within normal 
limits with regard to rate and rhythm. Mood was generally 
euthymic and affect appropriate to content, thought processes 
and associations were logical and tight with no confusion. He 
was oriented in all spheres, with no growth impairment in 
memory, no hallucinations or delusional material, and insight 
and judgment were noted as adequate. He reported homicidal 
ideation, but denied suicidal ideation or attempt. Diagnosis 
was PTSD, with a GAF of 52. 

The examiner observed that the veteran was obtaining mental 
health treatment with no evidence of a significant change in 
his functioning over the next six to twelve months. He was 
not currently working which he attributed to his medical 
problems. Although he said he was unemployed secondary to 
PTSD, when asked by the examiner as to how PTSD affected his 
driving, the veteran said he did not think it did. He had 
some social interactions, and reported no current daily 
alcohol or drug use. There was no impairment in thought 
processes, and no evidence of another psychiatric disorder. 
The examiner opined that he did not believe any psychological 
testing would be particularly helpful in explicating the 
veteran's status, and found no evidence that PTSD in and of 
itself precluded employment.

In a January 2005 rating action, the RO assigned a 70 percent 
evaluation effective from February 23, 1999, and a 50 percent 
evaluation effective from July 1, 2004.

In a post-remand brief and statement dated in January and 
March 2005, the veteran and his representative argue that 
service connection is warranted for hepatitis C, and that a 
higher rating and TDIU are warranted for PTSD.

III.  ANALYSIS

A. Service connection for Hepatitis C

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). Additionally, service connection may be granted for 
any disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

In the case at hand, the service medical records from June 
1960 to May 1972 show no diagnosis of hepatitis C. Although 
the veteran has a current diagnosis of hepatitis C infection 
first identified in the record evidence during a 1998 VA 
hospitalization for PTSD treatment, a preponderance of the 
evidence establishes that hepatitis C was not incurred in or 
aggravated by service or within one year after the veteran's 
May 1972 separation from service, and for many years 
thereafter, and there is insufficient evidence to suggest 
that the veteran contracted hepatitis C during service. 

The veteran has testified that he was treated for hepatitis 
in Cam Ranh Bay hospital, Vietnam during his first tour of 
duty, and for an unknown fever after returning to Germany 
from Vietnam. However, the evidence reflects treatment for an 
unknown fever in Germany in 1965, several years prior to his 
first tour in Vietnam, and NPRC search for corroborating 
records from Cam Ranh Bay were unsuccessful. The treatment in 
Germany was thought to be for a bacterial infection. Although 
the veteran asserts diagnosis with hepatitis C in 1973 with 
treatment in California and Waco, Texas VAMC's, he has 
provided insufficient details to allow the RO to obtain these 
records. In addition, there is factually inconsistent 
testimony to diagnosis of hepatitis in 1973, in the 1980's, 
and post MVA in 1985 during a period of homelessness after 
donating plasma a few times. These assertions remain 
unsupported by any objective medical evidence of record.  It 
is significant that on a physical examination in 1984 
complete blood and urine studies were conducted.  They were 
completely normal in all pertinent respects.  There is no 
competent evidence of record of any symptom of hepatitis 
until the 1990's and there is no competent evidence that the 
onset of the hepatitis is related to any in-service 
occurrence or event.

The Board has considered the veteran's testimony and 
statements, as to various possible transmission sources for 
the disease. However, these statements are not competent 
evidence since laypersons, such as the veteran and his 
representative, are not qualified to render an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Again, the overwhelming weight of the 
clinical data establishes the onset of hepatitis years after 
service.

In the absence of competent evidence of hepatitis C in 
service, or of a relationship between currently diagnosed 
hepatitis C and service, the claim must be denied. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable. See 38 U.S.C.A. § 
5107(b).

B.  Increased rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent rating is warranted 
for PTSD productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).

A score of 31 to 40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood." A score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." A 
score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)." Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance), is not applicable in the present case where the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability is at 
issue. Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, the Board notes that several examination reports 
of record do not differentiate which of the appellant's 
reported psychiatric symptoms are attributable to PTSD or to 
other nonservice-connected conditions of record such as 
substance abuse. When it is not possible to separate the 
effects of the service-connected condition from the 
nonservice- connected condition, the VA's obligation to 
resolve reasonable doubt in the claimant's favor clearly 
dictates that all such signs and symptoms be attributed to 
the service-connected condition. See, e.g., 61 Fed. Reg. 
52698 (Oct. 8, 1996); Mittleider v. West, 11 Vet. App. 181, 
182 (1998); 38 C.F.R. § 3.102).

On review, the Board finds that the preponderance of the 
evidence prior to February 23, 1999 reflects moderate 
symptoms warranting no more than a 50 percent rating. A 70 
percent rating is unwarranted. The veteran denied 
hallucinations or delusions, and had no homicidal or suicidal 
ideation. There was no memory loss noted due to PTSD, 
although the veteran reported in May 1998 that he had 
suffered memory loss due to a MVA in 1985. Although anxious, 
his thought processes were logical and he was oriented in all 
spheres. GAF score was assessed at 55 in July 1998 
examination, denoting mostly moderate symptoms. The medical 
evidence does not demonstrate that the veteran's PTSD 
resulted in deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood. There is no 
homicidal or suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
neglect of personal appearance and hygiene, or an inability 
to establish and maintain effective relationships, so as to 
warrant assignment of the next higher, 70 percent, evaluation 
under Diagnostic Code 9411.

Beginning with the February 23, 1999 examination for SSA 
purposes, the veteran's disability was noted as complicated 
by his debilitating medical condition, particularly chronic 
pain and lethargy associated with the current heart 
condition, that his concentration was poor, and past heavy 
alcohol use and chronic anxiety disorder contributed to 
significant impairment. Although the examiner failed to 
quantify what portion of functional impairment was 
attributable to PTSD, the veteran's symptomatology was noted 
to be in the severe range, and assigned a GAF of 42 in 
February 1999. Significantly, a March 2002 VA examiner also 
found severe impairment as a direct consequence of PTSD, with 
a GAF of 45 denoting major impairment or serious impairment 
in social functioning. Thus the preponderance of the evidence 
indicates that the veteran's condition manifested severe 
impairment during this period, meriting a 70 percent rating. 
However, total impairment for a higher 100 percent rating is 
not shown.

In January 2004, the veteran's GAF was noted as 55. In June 
2004 post-CABG surgery, he reported that prior to surgery, he 
was active in hunting, fishing, and different types of board 
games, and reportedly had a brother who was supportive. 
Further, in September 2004, although feeling depressed post-
surgery, he reportedly had a few friends with whom he 
socialized once a week. Although he had mild anxiety and 
worry about medical issues, his insight and judgment were 
noted as intact and thought processes logical. GAF was also 
noted at 51 denoting moderate difficulty in social, 
occupational, or school functioning. On November 2004 VA 
examination, his symptoms continued to be moderate, with no 
significant anxiety or growth impairment in memory, and GAF 
score was 52, again denoting consistently moderate symptoms 
throughout 2004. Thus, the preponderance of the evidence 
supports an evaluation of 50 percent, and no higher. The 
Board has assigned this rating as established form the 
November 2004 VA examination.  This has the effect of 
granting a 70 percent rating from July 1, 2004 to November17, 
2004, subject to the law and regulations governing the award 
of monetary benefits, and subject to the law and regulations 
governing the start and stop of monetary benefits as of the 
first of the month in question.

At no time from the grant of service connection has the 
evidence shown symptomatology consistent with the criteria 
required of a 100 percent rating. The veteran has never been 
noted to exhibit grossly inappropriate behavior or has any 
danger of hurting self or others been identified. While he 
maintains he is totally disabled due to PTSD, there is no 
indication in any of the evidence, that he had trouble 
maintaining personal hygiene, neither has he displayed 
suicidal ideation, obsessional rituals that interfere with 
routine activities, speech illogical, impaired impulse, or 
inability to establish and maintain effective relationships. 
He has noted maintained continuing relationship with one or 
more of his children, a brother, and improved social 
activities were reported in 2004. He has never been noted to 
be disoriented to time or place or experience memory loss for 
names of close relatives, his own occupation or name.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration. The record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1). In this regard, 
the Board finds that there has been no showing by the veteran 
that the service- connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization. In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial rating for PTSD in excess of 50 
percent for the period prior to February 23, 1999, is denied.

Entitlement to an initial rating in excess of 70 percent, for 
PTSD, from February 23, 1999 to July 1, 2004, is denied; an 
initial 70 percent rating, but no more, for PTSD, from July 
1, 2004 to November 17, 2004, is granted, subject to the law 
and regulations governing the award and commencement of 
compensation benefits.

Entitlement to an initial rating in excess of 50 percent for 
PTSD, from November 18, 2004 to the present, is denied.


REMAND

With respect to the TDIU claim, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the veteran's 
claim.

When last before the Board in October 2003, the case was 
remanded for further development and compliance with VA's 
duty to notify and assist under the VCAA. 
Although the record contains VCAA letters dated in January 
2002 and March 2004, in which the RO attempted to inform the 
veteran of the evidence and information necessary to 
substantiate his claim, the Board finds the notification 
inadequate pertinent to the specific evidence necessary to 
substantiate a TDIU claim. Further, more recent legal 
precedent also require that he be informed of the opportunity 
to submit all evidence on the claim, that he has in his 
possession.  See 38 C.F.R. § 3.159.

Additionally, the initial denial was based, at least in part, 
on the basis that the schedular criteria for a higher rating 
had not been met.  In the recent rating action, the RO 
assigned a 70 percent rating from February 23, 1999 to July 
1, 2004.  The Board has extended that period to November 17, 
2004.  It is not clear that there has been adjudication of 
the TDIU for that period.  The recent supplemental statement 
of the case notes the November 2004 exam concerning 
employability, but this again is after the schedular criteria 
are not met.  In order to clearly avoid any due process 
violation, consideration of this period should be set forth 
with clear reasons and bases for any decision reached.

In light of these circumstances, the Board has concluded that 
further RO actions are required to comply with the VCAA and 
the implementing regulations. 
Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), specific to his 
claim for a TDIU. He should also be 
specifically informed that he should 
submit any evidence he has in his 
possession concerning the current claim. 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and other appropriate legal 
criteria, including 38 C.F.R. § 3.159.

2.  The RO should also undertake any 
other development necessary. Then the RO 
should readjudicate the claim for TDIU 
based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  Specifically, 
consideration of the TDIU for the period 
February 23, 1999 to November 17, 2004 
should be undertaken. If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


